Citation Nr: 0303787	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  95-41 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active naval service from August 1962 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Cheyenne 
Regional Office (RO) January 1995 rating decision which 
denied service connection for PTSD.  The case is now within 
the jurisdiction of the Denver, Colorado RO.  

The Board of Veterans' Appeals (Board) reopened the veteran's 
claim in December 1999 and remanded it to the RO for further 
development.  The United States Court of Appeals for Veterans 
Claims (Court) in Stegall v. West, 11  Vet. App. 268 (1998) 
held that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  The RO was ordered 
to obtain the ships logs and, if they offered verification of 
his claimed stressors, to afford the veteran a VA 
examination.  The RO obtained the ships logs and, after 
reviewing them, determined they did not provide verification 
of the claimed inservice stressors. For that reason a VA 
examination was not scheduled.  The Board has concluded that 
the development ordered in the remand has been completed.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy

2.  Although the medical evidence reflects that the veteran 
has been diagnosed with PTSD, there is no credible supporting 
evidence to corroborate the veteran's report of inservice 
stressors upon which this diagnosis has been based.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (the VCAA) 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (codified as amended at 38 U.S.C.A. § 5103A(a) (West 
Supp. 2002)).  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the September 1995 statement of 
the case and the September 1998 and October 2002 supplemental 
statements of the case.  A September 2001 letter to the 
veteran from the RO outlined for the veteran VA's duty to 
assist. The September 2001 letter notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to the Secretary, that was necessary to substantiate 
his claim, and explained which portion of that information 
and evidence, if any, was to be provided by the veteran and 
which portion, if any, the Secretary would attempt to obtain 
on his behalf. Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002) (quoting 38 U.S.C. § 5103(a)). 

Background

As the primary focus of this decision is whether or not the 
veteran has verified stressors in service, the recitation of 
the facts will be limited to the evidence in the claims 
folder related to that question.  

The veteran's service medical record records do not reveal 
any reports or findings indicative of the presence of PTSD 
symptomatology or other neuropsychiatric/psychological 
impairments or disabilities.  

His service personnel records reveal he served as a fireman 
apprentice and machinist mate aboard the destroyer, U.S.S. 
Rowan (DD-782), from November 1962 to August 1966 (which is 
shown to have been in the Vietnam area of operations from 
January to May 1965 and May to August 1966).  He was awarded 
a Vietnam Service Medal with three bronze stars, a Republic 
of Vietnam Campaign Medal and an Armed Forces Expeditionary 
Medal.  

In April 1990, the veteran provided to the RO written 
information regarding the nature of his claimed in-service 
stressors allegedly giving rise to PTSD.  He indicated he was 
stationed aboard the U.S.S. Rowan and spent two tours of duty 
in Vietnam.  He personally participated in a number of "junk 
search" missions.  On one occasion, his vessel came across a 
"swift boat" with a number of mutilated dead U.S. Marines on 
board.  

VA medical records from March 1973 to June 1990 reveal 
intermittent inpatient and outpatient treatment associated 
with various symptoms and illnesses including depression, 
anxiety, aggressive behavior, and alcohol abuse.  During 
hospitalization in April 1990, an unconfirmed diagnosis of 
PTSD was indicated.  The veteran reported he was exposed to 
stressful incidents during service in Vietnam which included 
seeing dead soldiers and participating in "junk search" 
missions on the high seas.  

During VA psychiatric examination in June 1990, the veteran 
reported experiencing symptoms of depression, anxiety, panic 
attacks, flashbacks from Vietnam, and social isolation.  
While serving aboard the U.S.S. Rowan in Vietnam, he 
reportedly participated in firing guns at enemy targets along 
the coast and at "junk" ships.  

A May 1991 disability determination notice from the Social 
Security Administration (SSA) (including numerous VA and 
private medical records and examination reports) reveals that 
the veteran was found disabled under SSA law since April 1990 
due to bipolar disorder and personality disorder.  Medical 
records utilized by SSA reveal, in pertinent part, reports of 
chronic depression for many years (e.g., see April 1991 
psychiatric examination report).  

VA hospitalization records from October 1993 to February 1994 
indicated he experienced various psychoneurotic symptoms 
since wartime service in Vietnam, which service reportedly 
included exposure to stressful events such as having to move 
mutilated bodies of dead soldiers.  During hospitalization, 
PTSD was diagnosed.  

In a February 1994 letter describing the claimed in-service 
stressors, the veteran indicated that he was stationed aboard 
the U.S.S. Rowan off Vietnam from December 1964 to August 
1965 and from March to August 1966.  Although his military 
occupational specialty was machinist mate involving work in 
the forward engine room, he was reportedly assigned to "junk 
search missions" during General Quarters and, on several 
occasions, he had to board the "junks" they encountered.  He 
was also involved in the shelling of enemy positions on land.  
On one occasion during his second tour in Vietnam waters, 
specifically between April and August 1966, the U.S.S. Rowan 
reportedly came across a swift boat with about 12 dead and 
massacred Marines on board.  He had to board the swift boat 
which was covered with blood and personally carried the body 
of one dead Marine.  

A December 1994 report from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), including the 
command history of the U.S.S. Rowan for 1966, indicates the 
vessel provided naval gunfire support, including bombarding 
shores and firing on enemy structures and vessels, and 
provided logistical support for U.S. Coast Guard vessels  The 
history for 1965 was unavailable.  

VA medical records from February 1995 to December 1997 reveal 
intermittent treatment for various symptoms and illnesses 
including depression, history of multiple dysfunctional 
relationships, stress, and nervousness.  During treatment, 
PTSD was diagnosed.

On VA psychiatric examination in April 1998, including a 
review of the claims file, the veteran essentially confirmed 
his previously reported history referable to service aboard 
the U.S.S. Rowan off the coast of Vietnam, which service 
reportedly included exposure to stressful incidents such as 
participating in "junk search" missions, loading the bodies 
of dead soldiers, and participating in fire support missions.  
On examination, chronic PTSD was diagnosed.  His Axis IV 
stressors were listed as "exposure to combat in Vietnam."

As ordered by the Board in the remand, the RO requested the 
deck logs of the U.S.S Rowan.  In October 2001 the RO 
received a letter from the National Archives and Records 
Administration asking that the search be narrowed by date.  
In April 2002 the RO received the deck logs of the U.S.S 
Rowan for the period from April to August 1966.  That 
coincides with the dates of the alleged stressor event 
described by the veteran.  


Legal Criteria

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f) to bring that 
regulation into compliance with the Court's holding in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with section 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2002).  

When a veteran seeks service connection for a disability, the 
RO is required to analyze and evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) 
(2002).  

If the claimed stressor is not combat-related, appellant's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  There is nothing in the 
statute or the regulations which provides that corroboration 
must, and can only, be found in service records.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court held 
that it is the distressing event, rather than the mere 
presence in a "combat zone", that may constitute a valid 
stressor for purposes of supporting a diagnosis of post-
traumatic stress disorder.  See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements:  (1) A person must have been "exposed 
to a traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  Cohen, 10 Vet. App. at 141 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  




Analysis  

The pivotal issue in this case is whether or not the veteran 
has a verified inservice stressor.  The veteran's claimed 
stressor is that he participated in "junk search" missions, 
loading the bodies of dead soldiers, and participated in fire 
supports missions while serving aboard ship off the shores of 
Vietnam.  

The first issue to be determined is whether or not the 
veteran was engaged in combat with the enemy.  The evidence 
of record reveals that the veteran served on the destroyer, 
U.S.S. Rowan (DD-782), off Vietnam in 1965 and 1966, and that 
the vessel performed combat support missions while he served 
aboard ship (see December 1994 report from USASCRUR and his 
service records).  While USASCRUR reveals that the U.S.S. 
Rowan provided naval gunfire support against targets on land 
and at sea, it does not indicate that it was exposed to enemy 
attack during 1966, or that its crew sustained any combat-
related casualties.  

In January 2002, the veteran's representative asserted the 
award of the black beret with junk insignia was a 
determination the veteran had participated in combat.  The 
Board has reviewed the June 1965 letter to the officers and 
men of the USS Rowan relating to that award.  The letter 
refers to their "combat mission", but only indicates they 
were designated to support a carrier and their mission was 
being extended.  

The Board has also looked to the veteran's own description of 
his military experience at the time of a June 1990 VA 
psychiatric evaluation.  He was a machinist mate aboard a 
destroyer.  He reported he was not actually involved in 
combat.  They were engaged in firing guns against the coast 
and providing surveillance of junks.  Although the U.S.S. 
Rowan is shown to have provided combat support off the coast 
of Vietnam, the veteran's military specialty aboard ship was 
fireman apprentice and machinist mate; such specialty duties 
do not support his contention that he was personally involved 
in combat operations, that he served on deck during combat 
missions, or that he participated in "junk search" missions.  

The decorations awarded to the veteran are not indicative of 
participation in combat.  The Veterans Benefits 
Administration Manual, M21-1 (M21-1), Part III, Chap. 5, Par. 
5.14 (b)(1) lists the individual decorations that are 
considered evidence of participation in combat.  A comparison 
of those decorations listed with the ones noted on the 
veteran service personnel records indicates that none of the 
decorations awarded to the veteran are considered evidence of 
participation in combat.  

The evidence supports the conclusion the veteran was involved 
in "combat support" not engaged in combat.  The General 
Counsel's opinion explains the distinction between being 
engaged in combat with the enemy and being in the theater of 
combat operations.  They explain that the phrase "engaged in 
combat with the enemy" requires the veteran personally 
participated in events constituting an actual fight.  
VAOPGCPREC 12-99.  Although the destroyer on which the 
veteran served fired upon others there is no indication in 
the record that fire was returned or that they actually 
engaged the enemy in a fight.  

Based on a review of all the evidence of record the Board has 
concluded the veteran was not engaged in combat with the 
enemy.  see Gaines v. West, 11 Vet. App. 353 (1998).  The 
benefit of the doubt rule is not for application in this 
matter since the evidence regarding the veteran's 
participation in combat is not in equipoise.  The 
presumptions provided in 38 U.S.C.A. § 1154 are not 
applicable in this case since the claimed inservice stressors 
are not combat related.  

As the veteran's claimed stressors are not combat related 
they must be verified.  If the claimed stressor is not combat 
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence".  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1999).  Thus, credible supporting evidence that the claimed 
in-service stressor(s) actually occurred is required.  
Verification is only required if the claim stressors are not 
related to combat.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The Board reviewed the command chronologies and noted they 
included references to search and recovery duty.  For that 
reason the claim was remanded to obtain the deck logs of the 
ship.  The deck logs do include reports of search and 
recovery duty.  Those missions included identifying a tin 
container floating in their area and on one occasion 
assisting a Nationalist Chinese fishing boat which was in 
distress.  The logs and chronology (or any evidence other 
than the veteran's own contentions) do not indicate that the 
U.S.S. Rowan performed "junk search" missions, or that it 
intersected a "swift boat" with dead U.S. Marines on board in 
1966.  The chronology and deck logs do not report events 
"consistent' with those reported by the veteran regarding 
encountering and taking aboard dead Marines.  

In this case, the events in question are not verified by the 
events in the official records.  The appellant in this case 
does not claim and the chronology and deck logs do not reveal 
the USS Rowan was ever attacked during the veteran's period 
of service. The veteran's representative has in essence 
asserted that his presence in a combat zone should be 
sufficient verification of stressors in service .  The Court 
has clearly differentiated between merely being present in a 
combat zone and being present during a stressful event.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Presence in a 
combat zone is not sufficient.  

The Board also finds no reasonable basis for ordering an 
additional an examination.  To request an examination and/or 
medical opinion on the contended causal relationship at this 
time would serve no purpose because there has been no 
verification of a stressor.  In Cohen the Court instructed 
that after verification of a stressor was established, an 
additional VA examination was required to provide a nexus and 
determine the sufficiency of the stressor.  

An examination may not serve to verify a stressor.  The Board 
noted the findings in the medical records relating the 
veteran's claimed exposure to stressors in service and the 
conclusions the veteran has PTSD as result of his military 
experience.  In Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
the Court interpreted § 3.304(f) as precluding the use of 
medical opinions based on post-service examination of veteran 
as credible evidence to help establish "actual" occurrence of 
in-service stressors.  The Court has held such evidence 
cannot constitute corroborating testimony because the 
treating physician has no personal knowledge of the events in 
question.  See also LeShore v. Brown, 8 Vet. App. 406 (1995).  
Affording the veteran an additional VA examination would not 
benefit the veteran in the absence of sufficient information 
to verify at least one of his claimed stressors.  The RO 
informed the veteran in a November 2000 letter of alternative 
sources which could serve to verify his claimed stressors.  
They listed statements from service personnel, buddy 
statements and affidavits, letters written during service and 
photographs as other possible evidence to establish his 
claimed inservice stressor.  Thus, the Board finds that no 
further development or notification is indicated.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d)0.  

In the absence of verification of the claimed inservice 
stressors, entitlement to service connection for PTSD, is not 
warranted.  The Board finds the preponderance of the evidence 
is against the veteran's claim as no independent evidence has 
been offered which tends to verify the veteran's claimed 
inservice stressors.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection post-traumatic stress disorder is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

